Citation Nr: 0933132	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral kidney condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to 
December 1966, and from October 1971 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO decision, which denied 
a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a bilateral kidney condition.

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral kidney condition.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.

Essentially, the Veteran contended at the April 2009 Travel 
Board hearing that medications prescribed to him by VA for a 
back condition resulted in a kidney condition.  The Veteran 
further asserted that he has not received any treatment for a 
cyst he developed in the lower pole of the left kidney, and, 
every time he requests treatment, he is denied and his 
complaints are ignored.  The Board notes that the Veteran 
also asserted on his November 2005 claim that he developed a 
bilateral kidney condition due to medication prescribed by 
the Dallas VA Medical Center (VAMC) for hypertension and pain 
management.  

In pertinent part, section 1151 provides for compensation for 
qualifying additional disability in the same manner as if 
such additional disability were service- connected.  A 
qualifying additional disability is one in which the 
disability was not the result of the Veteran's willful 
misconduct; and, the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran; and, the proximate cause of the disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.  The patient 
or surrogate must be given the opportunity to ask questions, 
to indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  The 
informed consent process must be appropriately documented in 
the medical record. 38 C.F.R. § 17.32(d).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

The Board notes that the Veteran was provided a VA 
examination in June 2006 in order to determine whether the 
Veteran has a current kidney condition that has been caused 
by VA error in medications prescribed for his service-
connected pain conditions or his nonservice-connected 
hypertension.  Upon examination of the Veteran, the examiner 
determined that the Veteran demonstrates no evidence of 
kidney damage due to medications prescribed for his 
hypertension or his pain management.  The Veteran had 
elevated creatinine in the past, most likely due to his 
urosepsis and decreased hydration, which were corrected with 
medications.  Over time, his BUN and creatinine have returned 
to a normal level.  The examiner determined that the 
Veteran's current kidney condition was not caused by any VA 
error in medications or any medications that have been 
prescribed for his service-connected pain or his nonservice-
connected hypertension.  Finally, the examiner concluded that 
the Veteran has no evidence of kidney disease at this time, 
based on his albumin and creatinine.  It has caused no 
functional impairment to his activities of daily living or 
employment, and his earlier kidney dysfunction was related to 
his urosepsis and has resolved.  The Veteran has no current 
kidney condition related to VA error or treatment.  His claim 
is not as likely as not related to any VA hospital 
intervention or treatment. 

The Board notes, however, that, in rendering this opinion, 
the examiner did not indicate that he reviewed the Veteran's 
entire claims file.  He specifically indicated that he 
reviewed the Veteran's medical records from his Discharge 
Summary from the VA hospital on October 22, 2005.  The Board 
notes that an October 25, 2005 VA renal ultrasound report 
reflected that the Veteran had a 1.6 centimeter cyst in the 
lower pole of the left kidney.  The examiner at the June 2006 
VA examination report made no mention of this cyst.  
Additionally, it does not appear that the examiner reviewed 
this ultrasound report.  

Therefore, in light of the fact that the examiner did not 
review the entire claims file, to specifically include the 
October 25, 2005 VA renal ultrasound report, and the examiner 
made no mention of the diagnosed cyst on the Veteran's left 
kidney in the June 2006 VA examination report, the Board 
finds this examination to be inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
As such, this issue must be remanded in order to schedule the 
Veteran for a new VA examination to determine whether, based 
on a review of the claims file, to include the October 25, 
2005 VA renal ultrasound report,  the Veteran has a current 
kidney disability that was not the result of the Veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran; and, the proximate cause of the 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a 
bilateral kidney condition.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiner should render an opinion as 
to whether the Veteran currently has 
a condition of either or both 
kidneys.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current kidney condition was not the 
result of the Veteran's willful 
misconduct; was caused by hospital 
care, medical or surgical treatment, 
or examination furnished the Veteran; 
and, the proximate cause of the 
disability was the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital 
care, medical or surgical treatment, 
or examination; or was the result of 
an event not reasonably foreseeable.  
In this regard, the examiner should 
consider the Veteran's contentions 
that he has a kidney condition due to 
medications prescribed by VA for pain 
management or hypertension, and that 
VA has failed to provide timely 
treatment for a cyst that was found 
on his kidney.  [The examiner should 
note the Veteran's October 2005 
diagnosis of a cyst on the left 
kidney]. 
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the June 2007 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




